Citation Nr: 1401983	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-12 509	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities secondary to, so a complication of, the Type II Diabetes Mellitus.

3.  Entitlement to service connection for a low back disorder.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1971 and from March 1972 to June 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2008 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.  

In September 2012, the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Still further development is required, however, so the Board is again remanding these claims to the RO via the AMC.


REMAND

In September 2013, the AMC prepared a supplemental statement of the case (SSOC) regarding these claims.  In the SSOC cover letter dated September 12, 2013, the AMC advised the Veteran that he could respond with additional document or evidence within 30 days.  On September 26, 2013, so well within that timeframe, the AMC received information from him regarding private medical treatment he had received for the conditions being claimed.  He enclosed several signed release forms (VA Form 21-4142) allowing VA to obtain these identified, but confidential, records.


The Board has reviewed the Veteran's September 2013 submissions and has determined that some of the evidence identified is already of record.  However, there are some identified private medical treatment records that are not in the file, so the AMC must make all requisite efforts to obtain them.  38 C.F.R. § 3.159(c).

Accordingly, these claims are again REMANDED to the RO via the AMC for the following action:

1.  Make the requisite efforts to obtain medical treatment records from the Coosa Valley Medical Center dated from January 1997 to December 2001 and from the Southern Pain Clinic dated from January 1997 to December 2001.  Since these records are not in the custody of a Federal department or agency, the amount of effort needed to be expended in obtaining them is governed by 38 C.F.R. § 3.159(c)(1), so make as many attempts to obtain these additional records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these identified records.  38 C.F.R. § 3.159(e)(1).

2.  Then readjudicate these claims in light of all additional evidence.  For all claims that continue to be denied, send the Veteran another SSOC and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of all claims that remain.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Veterans Court/CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


